Citation Nr: 0528323	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension, 
including heart disease.

3.  Entitlement to service connection for nonspecific 
urethritis, including gonorrhea residuals.

4.  Entitlement to service connection for a prostate 
disorder.

5.  Entitlement to service connection for unspecified 
disorders, claimed as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Nashville RO currently has jurisdiction of the 
veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing before the undersigned 
in August 2005, at pages 8 and 9, the veteran testified that 
hypertension was first diagnosed at the VA Medical Center 
(MC) in Washington, DC in 1992.  At pages 10 and 11 of the 
transcript the veteran indicated that he was first treated 
for Diabetes Mellitus in 1979 at the Washington, DC VAMC.  It 
does not appear that an attempt has been made to obtain 
records from the Washington, DC VAMC for the period from 1979 
to October 2001.

The veteran also testified that he was receiving current 
treatment at the Nashville VAMC.  The most recent records 
from this facility are dated in September 2004.

Testimony was offered, at page 12 of the hearing transcript, 
that the veteran underwent prostate surgery at Alexandria 
Hospital in 2002.  Records from this facility, dated in 2000, 
have been received but it does not appear that an attempt has 
been made to obtain any records from 2002.

At the time of the hearing the veteran submitted additional 
evidence, including lay statements and information relating 
to a ship the veteran was on, and indicated, at page 19 of 
the transcript, that he wanted the RO to review the evidence 
first.  

Also, VA and private treatment records have been received 
since the most recent supplemental statement of the case was 
issued in July 2003.

The veteran has indicated that he was on board the USS 
Davidson when it was in DaNang harbor on October 21, 1970.  
At that time he reports that he went ashore in Vietnam.  He 
also indicates that in March 1973 he was being assigned to 
the USS Brooke.  In attempting to catch the USS Brooke he 
flew into Saigon, and was there for a few hours.  Ships 
histories and deck logs for the pertinent time frames have 
not been requested and no attempt has been made to obtain the 
veteran's travel orders for March 1973.

In light of the above, the appeal is REMANDED for the 
following:  

1.  Contact the VAMC in Washington, DC 
and request copies of all records 
relating to treatment of the veteran from 
1979 to October 2001.

2.  Contact the VAMC in Nashville and 
request copies of all records relating to 
treatment of the veteran from September 
2004 to the present.

3.  Contact the veteran and request that 
he supply the full name and address of 
Alexandria Hospital where he had prostate 
surgery in 2002.  After obtaining any 
necessary release obtain copies of all 
records relating to treatment of the 
veteran at this facility during 2002.  

4.  Obtain copies of the ships histories 
and deck logs for the USS Davidson, for 
the period of October 20 through 22, 
1970, and for the USS Brooke for March 
1973.

5.  Obtain copies of the veteran's travel 
orders during March 1973.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


